By the Court, Mitchell, P. J.
The defendants insured the plaintiff as a manufacturer of brass clock works. This was a license to him to use all such articles as are ordinarily employed in that manufacture, and to keep them on hand, and even to make them for that purpose, if it be the ordinary course of that trade to make them; although the use or keeping of such articles bé prohibited by the printed terms of the policy as extra hazardous. The written license controls the printed words. (See Wall v. Howard Ins. Co., 14 Barb. 383, affirmed in court of appeals, Dec. 1854.)
The proof showed that in the ordinary course of this business oil of vitriol, lacker, turpentine, saltpetre and dipping acid were necessarily used.
The motion for a new trial is denied, with costs.
Mitchell, Clerke and Cowles, Justices.]